Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
This corrected notice of allowability is in response to cite No. 300 on page 12 of the IDS submitted 08/25/2021. PGPUB 20140463998 does not exist. This reference has not been considered as noted in the updated 1449, attached.


Terminal Disclaimer
The terminal disclaimer filed on 03/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 8428728; 9072897; 9474906; and 11103706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted in parent application 12/075174, now US Patent 8,428,728, the most relevant art of record (Friedman) now teaches away from the claimed subject matter. The current claims require the rehabilitation of muscles of the lumbar spine in order to improve spine stability. Friedman discloses further exacerbating the muscle mismatch in an attempt to correct the curvature of the spine. This fails to rehabilitate the muscles of the spine and also does not result in improved stability, as previously argued in the declaration received 1/17/2012 (pages 5-7 in particular). Additionally, the common use of implantable stimulators to treat back pain would be insufficient for rehabilitating muscles of the lumbar spine since such stimulators inhibit nerve activity rather than promote nerve activity to cause muscle contraction (pages 18-20 of Applicant's arguments received 7/19/2012).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792